Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (5943574) in view of Maeda (5627390).
a. As to claim 1 and 14, Tehrani teaches A semiconductor device, comprising: a transistor above a substrate (item 11 or 12), wherein the transistor includes: a first metal contact as a source electrode (figures 5-6 item 13) located in a first metal layer along a first direction (at least one of the extension region into the page and left to right) ; a second metal contact as a drain electrode, located in a second metal layer along the first direction (item 39), in parallel with the first metal contact (see figures); a channel area between the source electrode and the drain electrode (item 35 connected to respective source drain region); and a third contact aligned with the channel area as a gate electrode (one of item 30), located in a third metal layer along a second direction substantially orthogonal to the first direction, wherein the third metal layer is between the first metal layer and the second metal layer (see figures). 

Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the gate from a metal to improve the conductivity of the gate improving device performance. 
As to the recitation of :and wherein one or both of the source electrode or the drain electrode extends laterally beyond the gate electrode along the first direction. 
Applicant has shown no unexpected results of extending the source drain electrode beyond the gate in the first direction.
Maeda teaches embodiment where the source 24  drain 25 extend  past the gate in the first direction figures 1, 77 (the diagonal eventrually extend past in both a first and second direction), 119 and in first and 2nd direction figure 2 and 77.
Absent an unexpected showing it would have been obvious to make the source drain electrodes to extend past the gate in a first direction to optimize the metallization orientations an sizes ultimately it is a design choice.

b.	As to claim 2, 15, Tehrani teaches wherein the third metal contact is a first gate electrode, and the transistor further includes: a fourth metal contact as a second gate electrode (the other 30), located in the third metal layer along the second direction in parallel to the first gate electrode, wherein the channel area is in between the first gate electrode and the second gate electrode (see item 35 between items 30).
c.	As to claim 3 and 17, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.

Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.

d.	As to claim 4, 18 Tehrani teaches polysilicon.
e.	As to claim 5, As to claim 5, Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and ease of deposition thus it would have been obvious to one of ordinary skill in the art at the time of filing  to have formed the electrodes and gate from copper to provide good conductivity for the electrodes.

g.	As to claim 6 Tehrani teaches glass or silicon item 11
h.	As to claim 7, 16 Tehrani teaches wherein the transistor further includes: a gate dielectric layer between the gate electrode and the channel area element between the channel and the gate electrode.
i.	As to claim 8, Tehrani does not explicitly teach silicon oxide.
However silicon oxide was well known at the time of filing and conventionally used as a gate dielectric since it can easily be deposited on silicon material. 



j.	As to claim 9 and 21 Tehrani per claim 1 but does not teach a storage unit.
	Maeda teach providing a capacitor to from a DRAM with corresponding word lines and bit lines.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a capacitor to make the device a Tehrani a DRAM device to allow the device of Tehrani to be integrated into memory device providing additional uses increasing it applicability thus increasing it cost effectiveness.
As to integrating the DRAM on a circuit board This is well known to provide DRAM device with a mother board or circuit board to act as a memory.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to integrate the memory device on a circuit board with other computing element to provide the memory as being able to be used with other devices increasing in applicability further provide better resale value.
As to the recitation of :and wherein one or both of the source electrode or the drain electrode extends laterally beyond the gate electrode along the first direction. 
Applicant has shown no unexpected results of extending the source drain electrode beyond the gate in the first direction.
Maeda teaches embodiment where the source 24  drain 25 extend  past the gate in the first direction figures 1, 77 (the diagonal eventrually extend past in both a first and second direction), 119 and in first and 2nd direction figure 2 and 77.
Absent an unexpected showing it would have been obvious to make the source drain electrodes to extend past the gate in a first direction to optimize the metallization orientations an sizes ultimately it is a design choice.


k.	As to claim 10 and 19 Tehrani teaches, wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second 
	l.	As to claim 11 and 20, Tehrani does not explicitly teach wherein the fourth metal contact is separated from the first metal contact in the first metal layer along the first direction by a minimal feature width for the semiconductor device.

However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
m.	As to claim 12, Tehrani teaches wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second 
o.	As to claim 13, Tehrani teaches the device directly adjacent but it is not limit that they are always directly adjacent (see figure 6 discussion).
It was known to form	device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration
Thus it would have been obvious tone of ordinary skill in the art at the time of filing known to form device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration.

p.	As to claim 22, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.

One would have been so motivated to miniaturize the device.
q.	As to claim 23, Tehrani teaches polysilicon.
r.	As to claim 24,  Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and ease of deposition thus it would have been obvious to one of ordinary skill in the art at the time of filing  to have formed the electrodes and gate from copper to provide good conductivity for the electrodes.
s.	As  to claim 25, Tehrani and Maeda does not teach wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
However, each and every one of these was known to either have a memory or be coupled to a memory on a circuit board.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include the memory element in or coupled to wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing 
One would have been so motivated to provide a working DRAM memory providing a place to store and access information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896